IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-15-00161-CV

                        IN RE RAMSAY ALLEN RAMSEY


                                  Original Proceeding


                            MEMORANDUM OPINION


       The petition for a writ of mandamus is denied. Tex. R. App. P. 52.8(d). The stay

of proceedings in the trial court is hereby lifted.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed June 18, 2015
[OT06]